Whitfield, J.
A petition for a writ of certiorari has been presented, alleging in effect that in an action for damages in the Civil Court of Record of Duval County a judgment was obtained against the petitioner, which judgment was affirmed on appeal to the Circuit Court, and that the courts did not proceed in the cause according to the essential requirements of law in designated particulars, the allegations of the petition being supported by exhibits showing copies of the record of the proceedings in the cause including a bill of exceptions authenticated by the judge of the trial court.
*267Certiorari is a common law writ which issues in the sound judicial discretion of the court to an inferior court, not to take the 'place of a writ of error or an .appeal, but to cause the entire record of the inferior court to be brought up by certified copy for inspection, in order that the superior court may determine from the face of the record whether the inferior court has exceeded its jurisdiction, or has not proceeded according to the essential requirements of the law, in cases where no direct appellate proceedings are provided by law. Seaboard Air Line Ry. v. Ray, 52 Fla. 634, 42 South. Rep. 714.
The statute makes a bill of exceptions that is duly prepared authenticated and filed, a part of the record in a cause; and on certiorari the entire record including that of any matters duly presented by the bill of exceptions may be reviewed if they show want of jurisdiction or illegality in the proceedings affecting the judgment complained of or if they show the court below did not proceed in the cause according to the essential requirements of the law with a resulting substantial injury to the petitioner in certiorari. Such a review may include substantial errors of procedure that were calculated to materially injure the complaining party; though it does not ordinarily extend to .a consideration of the probative force of conflicting testimony, where there is ample, competent and legal evidence to sustain the judgment. But in causes originating in the Civil Courts of Record and referred to in Section 3322 Revised General Statutes, 1920, where the probative force of the evidence affects the jurisdiction of the court or where it is so manifestly contrary to the finding that is made on it .as to show a palpable abuse of the power to determine the controverted facts on the evidence, or where the finding clearly indicates that the evidence was not duly considered -or an erroneous rule of lav was observed in making the find*268ing or where there was serious misconduct involved in the finding, and material injury resulted to the petitioner therefrom, the court may in the exercise o'f its sound discretion consider such matters and take appropriate action thereon in order that the law and justice may prevail. See Harrison v. Frink, 75 Fla., 22, 77 South. Rep. 663; 78 Fla. 118, 82 South Rep. 618.
Generally stated, a writ of certiorari may, in the discretion of the court, be issued where it is duly made to appear at least prima facie that the record of a lower court shows that the proceedings in a cause have violated established principles of law or that the adjudication in. theeause is a palpable miscarriage of justice and that the result is a substantial injury to the petitioner who has no-other remedy and seeks a writ of certiorari.
If on fnal hearing and consideration of the matters that may properly be determined under the writ of certiorari it appears that the proceedings in the lower court were-within the jurisdiction of the court and were according-to the essential requirements of the law or that no sub-. stantial injury reasonably could, have resulted to the petitioner from the proceedings complained of, the writ of' certiorari may be quashed.
In this case it appears prima facie from the entire evidence that the plaintiff’s negligence in a substantial manner contributed proximately to the injury complained of.. If this is established by the record, the plaintiff cannot, under the common law which is applicable, legally recover-damages from the defendant for the injury alleged (61 Fla.,293); and consequently it appears prima facie that the-lower courts did not observe the essential requirements of' the law in adjudging and in affirming damages against the defendant who is the petitioner for the writ. There^ *269may be other mátters in the record that can be reviewed in this proceeding. As a prima facie case has been made a writ of certiorari should be issued.
It is so ordered
Browne, C. J., and Taylor, J., concur.